Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	
Applicant is helpfully reminded of their continuing obligation of duty of disclosure, candor and good faith in all dealings before the Office.  See MPEP §2000.01 and 2001.  
Note: Applicants have filed non translated international search reports however have not provide any IDS listing Prior art cited in such search reports of a foreign patent office in a counterpart application.  
	

Election/Restrictions
Claims 15-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.

Claim Objections
Allowable Subject Matter
Claims 12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: 
The primary reason for the indication of allowable subject matter in the claims is the inclusion of the limitations requiring a catalytic converter in all of the claims which is not found in the prior art references.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joe (US 20070105392 A1) in view of Rivera et al. (US 20160035600 A1).

    PNG
    media_image1.png
    513
    485
    media_image1.png
    Greyscale

Regarding claim 1, Joe discloses a temperature adjustment apparatus for a high temperature oven, comprising: 
an oven Fig. 2 comprising an oven cavity, 
at least one intake manifold 297, at least one exhaust manifold 280 (Fig. 3B), 

    PNG
    media_image2.png
    316
    400
    media_image2.png
    Greyscale

an inner casing cover 25 / 225 (Figs. 2 & 3A), and at least one heating element 2, wherein a processing chamber is formed inside the oven cavity (Figs. 2-3B); 
at least one of the intake manifolds is mounted on one side of the processing chamber, and at least one of the exhaust manifolds is mounted on the other side thereof(Fig. 3B),  a plurality of intake holes is disposed at the periphery of at least one of the intake manifolds, and a plurality of exhaust holes is disposed at the periphery of at least one of the exhaust manifolds (Figs. 3A-B); 
the inner casing cover is disposed around an inner wall of the oven cavity (Figs. 2 & 3A),  an annular accommodating space is formed inside the inner casing cover, and at least one of the heating elements is disposed in the accommodating space (Figs. 2 & 3),  
the inner casing 25 / 225 cover is heated by at least one of the heating elements 20 (Figs. 2 & 3), and then the processing chamber is heated by the inner casing cover in the form of thermal radiation (the referenced figures depict the heaters on the outside of the inner casing cover.  Heat from heaters are understood to be thermally transferred form the heaters to the inner processing chamber where the wafers are being processed.  The understood function/purpose is to heat the chamber an wafers in the claimed manner.); 
the gas in at least one of the intake manifolds is ejected through each of the intake holes to disturb the gas in the processing chamber, and the gas in the processing chamber is discharged from at least one of the exhaust manifolds to form heat convection (Fig. 3B).  

The cited reference Joe may be merely silent upon a gas reprocessing device in which the gas in the processing chamber flows, the gas being processed by the gas reprocessing device.
At the time of the invention it was a known option to add gas recovery capabilities to analogous processing chambers.  Gas recovery is a known option to reduce waste and cost.  For support see Rivera et al. which teaches a gas reclaiming system that is intended to work with analogous heating chambers.  As disclosed in Rivera et al. Abstract, gas is collected from the exhaust and processed in the reclaiming system and fed back when the gas is at a optimum quality.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Joe with the recovery device of Rivera et al., since applying a known technique to a known device ready for improvement to yield predictable results (i.e. reduced cost, waste, etc..) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Claim(s) 2-11, 13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Joe in view of Rivera et al. in view of Fujikawa et al.  (US 6491518 B1).


Regarding claim 2, Joe in view of Rivera et al. disclose a temperature adjustment apparatus for a high temperature oven according to claim 1, however may not specify wherein the at least one of the heating elements is a heating sleeve, a heating plate, a heating wire or a heating rod.  The listed heating elements were notoriously well known and conventional to analagous apparatus in the art. For support see Fujikawa et al. 16 lines 42+ which provide a example where a analogous heater is specifically a wire heater.
“(76) The reducing station S1 is formed of a reducing furnace 73 incorporating a heater 79 of an electric resistance wire heating type. The furnace 73 is connected with a pipe member 74 for supplying the reducing gas such as hydrogen to the furnace 73 through opening and shutting operation of a valve 74A.”

  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a known capable heating source, since it has been held to be within the general skill of a worker in the art to select a known option on the base of its suitability, for its intended use involves only ordinary skill in the art.  


Regarding claim 3, Joe in view of Rivera et al. in view of Fujikawa et al.  disclose a temperature adjustment apparatus for a high temperature oven according to claim 1, further comprising a gas delivery unit, wherein the gas delivery unit comprises a gas inlet line (Joe Fig. 2-3B & Rivera Figs. 1-2), a gas outlet line (Joe Fig. 2-3B & Rivera Figs. 1-2), and a gas recovery line (Joe Fig. 2-3B & Rivera Figs. 1-2); one end of the gas inlet line is connected to at least one of the intake manifolds(Joe Fig. 2-3B & Rivera Figs. 1-2), and the other end thereof is connected to a gas source or the gas recovery line (Rivera Figs. 1-2); the gas source inputs a gas of a predetermined pressure into the processing chamber via the gas inlet line (This limitation is not understood to provide any further structural distinction.  The gas will have some predetermined finite value for the pressure.); one end of the gas outlet line is connected to at least one of the exhaust manifolds (Joe Fig. 2-3B & Rivera Figs. 1-2), and the other end thereof is connected to the gas reprocessing device (Rivera Figs. 1-2); and one end of the gas recovery line is connected to the gas inlet line or directly connected to at least one of the intake manifold, and the other end thereof is connected to the gas reprocessing device (Rivera Figs. 1-2 – see regarding claim 1 modifying Joe with the recovery device of Rivera et al.).

Regarding claim 4, Joe in view of Rivera et al. in view of Fujikawa et al.  disclose a temperature adjustment apparatus for a high temperature oven according to claim 3, wherein the gas delivery unit further comprises a gas discharge line (Rivera et al. fig. 2 – [208]); and one end of the gas discharge line is connected to the gas reprocessing device to discharge the gas in the gas reprocessing device to the outside (Rivera Figs. 2 [208] – see regarding claim 1 modifying Joe with the recovery device of Rivera et al.).

Regarding claim 5, Joe in view of Rivera et al. in view of Fujikawa et al.  disclose a temperature adjustment apparatus for a high temperature oven according to claim 1, wherein the oven further comprises a chamber door which is disposed at the bottom of the oven cavity and configured to be raised and lowered vertically (Joe et al. is silent upon how wafers are loaded.  &Rivera et al ¶14).

Claim(s) 6-11, 13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Joe in view of Rivera et al. in view of Fujikawa et al.  in view of Oosterlaken (US 20200083068 A1).

Regarding claim 6, Joe in view of Rivera et al. in view of Fujikawa et al.  disclose a temperature adjustment apparatus for a high temperature oven according to claim 5, however may be silent upon wherein the chamber door is opened and closed in a pneumatic mode, a hydraulic mode or a motor driving mode.  As disclosed in Rivera, it is expected that the stacked wafers are loaded with use of a conventional door plate located at the bottom of the chamber.  Essentially, the chamber is a lid and the door plate and chamber are moved relative to each other to load the stacked wafers which are situated upon the door plate.  While not explicitly disclosed, it is understood that the movement may not be manual.  For support see Oosterlaken Figs. 3-4 which depict motorized loading and unloading of wafer into the chamber.  
	
	In view of Oonsterlaken it would be obvious to one of ordinary skill in the art to motorize the loading of the wafers.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 7, Joe in view of Rivera et al. in view of Fujikawa et al.  in view of Oonsterlaken disclose a temperature adjustment apparatus for a high temperature oven according to claim 5, wherein a processing frame is disposed on an inner surface of the chamber door; the processing frame is synchronously moved out of the processing chamber when the chamber door is open, and the processing frame is synchronously moved into the processing chamber when the chamber door is closed (Joe Fig. 2, Rivera Fig. 1, Fujikawa fig. 5 and  Oonsterlaken Figs. 1-4)

Regarding claim 8, Joe in view of Rivera et al. in view of Fujikawa et al.  in view of Oonsterlaken disclose a temperature adjustment apparatus for a high temperature oven according to claim 1, wherein the gas reprocessing device comprises a cooler through which the gas in the gas reprocessing device is cooled (Rivera Fig. 2 and ¶s 15, 23 & 27).

Regarding claim 9, Joe in view of Rivera et al. in view of Fujikawa et al.  in view of Oonsterlaken disclose a temperature adjustment apparatus for a high temperature oven according to claim 1, wherein the gas reprocessing device further comprises at least one filter 226 through which the gas flowing out of the processing chamber is filtered  (Rivera Fig. 2 and ¶s 15, 23 & 27).

Regarding claim 10, Joe in view of Rivera et al. in view of Fujikawa et al.  in view of Oonsterlaken disclose a temperature adjustment apparatus for a high temperature oven according to claim 1, wherein the gas reprocessing device further comprises a gas recovery device through which the gas in the processing chamber is sucked into the gas reprocessing device, and the sucked gas can be directly discharged from the gas reprocessing device or reprocessed and flows back to the processing chamber (Rivera Fig. 2 discloses exhaust 208.  The recited functional language is not understood to provide any further structural distinction.)

Regarding claim 11, Joe in view of Rivera et al. in view of Fujikawa et al.  in view of Oonsterlaken disclose a temperature adjustment apparatus for a high temperature oven according to claim 1, wherein the gas reprocessing device further comprises a heater through which the gas flowing back to the processing chamber via the gas reprocessing device is heated (Rivera ¶24 discloses heating capability in the recovery system.  The recited functional language is not understood to provide any further structural distinction.)

Regarding claim 13, Joe in view of Rivera et al. in view of Fujikawa et al.  in view of Oonsterlaken disclose a temperature adjustment apparatus for a high temperature oven according to claim 1, wherein when the process of the processing chamber demands high temperature, a heater to heat the gas leaving the gas reprocessing device is disposed in the gas recovery line during the time of after the gas leaves the gas reprocessing device and before the gas returns to the processing chamber, so as to shorten the time for heating the gas in the processing chamber (Rivera ¶24 discloses heating capability in the recovery system.  The recited functional language is not understood to provide any further structural distinction.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/9/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822